—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 15, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Contrary to defendant’s contention, the trial court, in its Sandoval ruling, properly balanced the probative value of defendant’s 1992 conviction for attempted criminal sale of a controlled substance in the fifth degree against its potential for undue prejudice (see, People v Pena, 251 AD2d 26, 35, lv denied 92 NY2d 929).
Also proper under the circumstances was the trial court’s posting of a court officer outside the courtroom door with instructions to notify the court if anyone wished to enter. Such screening of potential spectators did not constitute a closure of the courtroom (People v Carillo, 267 AD2d 43). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.